                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                          CHARLESTON DIVISION


UNITED STATES OF AMERICA

v.                               CRIMINAL ACTION NO. 2:99-00012-01

CALVIN DOUGLAS DYESS



                     MEMORANDUM OPINION AND ORDER

        Counsel for defendant has filed several memoranda addressing

defendant’s eligibility for a reduced sentence under the First

Step Act.    Counsel for defendant argues that defendant is

eligible for a reduction.    The United States is hereby ORDERED to

file a response to defendant’s memoranda no later than April 7,

2020.

        The court DIRECTS the Clerk to send a copy of this Order to

the Federal Public Defender, the United States Attorney, the

United States Probation Office, and the United States Marshal.

             IT IS SO ORDERED this 31st of March, 2020.

                                 ENTER:


                                 David A. Faber
                                 Senior United States District Judge
